NUMBER 13-18-00347-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

STANLEY POLK,                                                                         APPELLANT,

                                                    v.

THE STATE OF TEXAS,                                                                      APPELLEE.


                       On appeal from the 264th District Court
                              of Bell County, Texas.


                               ORDER OF ABATEMENT
            Before Justices Rodriguez, Contreras, and Benavides
                             Order Per Curiam

        The Honorable Michael J. Magana, counsel for appellant, Stanley Polk, has filed

a motion to withdraw as counsel in this cause.1              According to the motion, counsel was


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
appointed to represent appellant in the trial court, does not practice in appellate matters,

and requests another attorney be appointed for purposes of appeal.           Because it is

unknown whether appellant is entitled to appointed counsel on appeal, we ABATE and

REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed the
20th day of September, 2018.




                                3